In an action to recover damages for injuries to person and property, and for medical expenses and loss of services, the appeal is from an order determining that a preference pursuant to rule 9 of the Kings County Supreme Court Rules is not warranted and that adequate compensation for the claimed injuries may be obtained in the City Court of the City of New York. Order reversed, with $19 costs and disbursements, and a preference granted. This court is reluctant to disturb the discretion exercised by the Special Term in *951passing on preference matters, except in unusual circumstances. In this case respondents failed to submit any papers in opposition to the application for the preference, although they had had a physical examination of appellant Julia Jacobs by their own physician. Under these circumstances, the medical proof submitted by appellants was sufficient to entitle them to the preference. Wenzel, Acting P. J., Beldock, Ughetta, Mailman and Kleinfeld, JJ., concur.